Citation Nr: 0913731	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-31 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for arthritis of both 
feet, as due to cold injury.

2. Entitlement to service connection for arthritis of both 
hands, as due to cold injury.

3. Entitlement to a compensable disability rating for 
residuals of a fracture of the ring finger of the right hand.

4. Entitlement to a compensable disability rating for 
chronic, mild dermatophytosis of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1950 to January 
1951 and from March 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued noncompensable 
disability ratings for residuals of a right ring finger 
fracture and chronic mild dermatophytosis of the feet, and 
denied service connection for arthritis of both feet and both 
hands, as due to cold injury.

When these claims were originally before the Board in April 
2008, they were remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In March 2009, the Veteran submitted a request for a hearing 
before a Veterans Law Judge at the RO.  Since the RO is 
responsible for scheduling hearings before the Board, a 
remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO 
before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




